Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Wright on 7/20/2021.

The application has been amended as follows: 

1. (Currently Amended) A fuel supply system for a gas turbine engine comprising: 
a fuel tank located on a main fuel line;
an augmentor pump located on an augmentor pump line and downstream of the fuel tank;
a pumping unit downstream of the fuel tank and configured to receive fuel from the fuel tank, the pumping unit comprising: 
a pumping unit boost pump located on a pumping unit boost pump line; 
an actuation pump located on an actuation pump line and downstream of the pumping unit boost pump and in fluid communication with at least one actuator of the gas turbine engine; and 
located on a cruise pump line and downstream of the pumping unit boost pump and in fluid communication with nozzles of a gas generator of the gas turbine engine; and 
a sharing valve downstream of the pumping unit and configured to receive the fuel from the cruise pump of the pumping unit during a first operating condition, 
wherein the augmentor pump line and the pumping unit boost pump line branch from the main fuel line in a first parallel arrangement; and
wherein the actuation pump line and the cruise pump line branch from the pumping unit boost pump line in a second parallel arrangement.

2. (Currently Amended) The fuel supply system of claim [[1]] 1, wherein the augmentor pump downstream of the fuel tank [[and]] is configured to receive the fuel from the fuel tank during a second operating condition.  

13. (Currently Amended) A method of operating a fuel supply system of a gas turbine engine, the method comprising: 
providing a first fuel flow from a fuel tank located on a main fuel line to a pumping unit during a first operating condition, the pumping unit comprising: 
a pumping unit boost pump located on a pumping unit boost pump line;
an actuation pump located on an actuation pump line and downstream of the pumping unit boost pump; and 
a cruise pump located on a cruise pump line and downstream of the pumping unit boost pump;
providing a second fuel flow from the cruise pump of the pumping unit to a sharing valve during the first operating condition; [[and]]
condition; and 
providing an augmentor pump located on an augmentor pump line and downstream of the fuel tank, 
wherein the augmentor pump line and the pumping unit boost pump line branch from the main fuel line in a first parallel arrangement; and
wherein the actuation pump line and the cruise pump line branch from the pumping unit boost pump line in a second parallel arrangement.

14. (Currently Amended) The method of claim 13 and further comprising: 
providing a third fuel flow from the fuel tank to [[an]] the augmentor pump during a second operating condition; and 
providing the third fuel flow from the augmentor pump to the [[pump]] sharing valve during the second operating condition.  

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Chalaud et al (US 20180313271 as referenced in OA dated 4/21/2021), Miller et al (US 3738107 as referenced in OA dated 4/21/2021), Lavash (US 3332234 as referenced in OA dated 4/21/2021), Danker et al (US 3589836 as referenced in OA dated 4/21/2021), Zebrowski et al (US 20120271527 as referenced in OA dated 4/21/2021), Veilleux (US 20150101339 as referenced in OA dated 4/21/2021).
Chalaud, Miller, Danker, Lavash, Zebrowski, and Veilleux each teach a fuel supply system for a gas turbine or aircraft jet engine.
Regarding claim 1 and 13, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a fuel supply system of a gas turbine engine having an augmentor pump on an augmentor pump line, pumping unit boost pump on a pumping unit boost pump line, actuation pump on an actuation pump line, and cruise pump on a cruise pump line; wherein the augmentor pump line and the pumping unit boost pump line branch from a main fuel line in a first parallel arrangement; and wherein the actuation pump line and the cruise pump line branch from the pumping unit boost pump line in a second parallel arrangement.  
Regarding claims 2-12, 14-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN KANG/Examiner, Art Unit 3741